Mr. Timothy B. Pope 2400 McCain Blvd., Apt. 2017 North Little Rock, AR 72116
Dear Mr. Pope:
This is in response to your request, pursuant to A.C.A. §25-19-105(c)(3)(B), for an opinion as to whether your identification photo from your personnel file with the City of Little Rock Police Department should be disclosed under the Arkansas Freedom of Information Act (FOIA), codified at A.C.A. §§ 25-19-101 to -107 (Repl. 1996  Supp. 1997).1
I am enclosing a copy of Opinion No. 98-130, issued today, that addresses this issue. I noted in that opinion that the identity of public employees is ordinarily a matter of significant public interest. See Ops. Att'y Gen. 97-286 and 96-005. I also stated that in Opinion No. 97-286, this office opined that the balance would likely tip in favor of disclosure of a police officer's photograph in the absence of some distinguishing factor which would evidence a substantial privacy interest justifying nondisclosure. See generally Op. Att'y Gen. 96-005 (photograph of officer and any information in personnel file that could personally identify him should not be released because of his recent status as undercover officer).
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Warren T. Readnour.
Sincerely,
WINSTON BRYANT Attorney General
WB:WTR/cyh
1 My authority under § 25-19-105(c)(3)(B) is to review the decision of the custodian of the records with regard to the release or withholding of personnel or evaluation records. Section 25-19-105(c)(3)(B) permits the subject of the records to seek an opinion from the Attorney General concerning whether the decision of the custodian is consistent with the FOIA. It does not appear in this instance that the custodian has made an initial decision as to the disclosability of the records; but rather I have been asked to make the initial determination. I will, nevertheless, set forth the applicable legal analysis that should be considered by the custodian. The custodian, however, has the responsibility for initial review and determination, subject to my review if requested.